PER CURIAM.
Mohamed Guled, a native and citizen of Somalia, petitions for review of an order of the Board of Immigration Appeals affirming the denial of asylum based on the reasoning of the Immigration Judge (IJ). We have reviewed the administrative record and find no error in the IJ’s conclusion that Guled was firmly resettled in Canada and is thus ineligible for asylum. See 8 U.S.C. § 1252(b)(4)(C) (2000); 8 U.S.C. § 1158(b)(2)(A)(vi) (2000); Mussie v. INS, 172 F.3d 329, 331-32 (4th Cir.1999). As the firm resettlement bar applies here, Guled’s contentions that he suffered past persecution and challenging the IJ’s additional findings that he could safely relocate in Somalia, or go to Ethiopia, are misplaced.
We accordingly deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.